Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  

The disclosure is objected to because of the following informalities: 
In paragraph 0058, “plats 5” should be “plates 6.”
Appropriate correction is required.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
In claim 4, “the second configuration” should be “the first configuration.”  Note parent claim 3 identifies: “a first configuration in which the paddles are contained in the interior volume and a second configuration in which the paddles surround an opening to the central volume.” 
In claim 5, the second configuration” should be “the first configuration.”  Note parent claim 3 identifies: “a first configuration in which the paddles are contained in the interior volume and a second configuration in which the paddles surround an opening to the central volume.” 
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3-4, “the exterior surface” is recited.  It cannot be certain that the claim is referring to the exterior surface of the tube.  Compare to lines 2-3 which recites “an interior surface of the cavity.” For purposes of examination, “the exterior surface” will be treated as the exterior surface of the tube.  
Claim 2 depends from indefinite claim 1 and fails to cure the deficiency thereof, and is accordingly likewise indefinite.
Claim 9 recites the limitation "the plurality of panels" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  There is inconsistency with the “one or more interior panels” on claim 9, line 6.  IN other words, it is not clear if the panels are the same or different, and if Applicant intends to recite “one or more,” or “a plurality of panels” in line 6 based on the language of the last two lines.
Claims 10-12 each depend from indefinite claim 9 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

  
Allowable Subject Matter
Claims 3-7 are allowed.
Claims 1-2 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of United States Patent Application Publication No. 2016/0061144 A1 (Filter hereinafter) teaches an adjustable ducted fan inlet.  
Filter however, fails to show the open and closed configuration claims in claims 1-2.  Alternatively, the prior art of Filter fails to show paddles configured to move along a respective one of interior panels when transition from the first configuration to the second configuration as required in claims 3-7.  Lastly, the prior art of Filter fails to additionally teach a plurality of support plates each rotatably connected to one or more of the plurality of panels as required in each of claims 9-12.
Filter instead utilizes a pressurized chamber 152 to vary the geometry of the duct.  It would not be obvious to a person having ordinary skill in the art to alter the device of Filter to provide interior panels that deploy as set forth in any of the present claims since there lacks any teaching, suggestion or motivation to change the Filter device.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799